EXHIBIT 10.6

 

CHARTER PARTY

 

This Charter Agreement is made as of January 20, 1995, between Caruthersville
Riverboat Entertainment, Inc., a Missouri corporation, 207 Grandview Drive, Ft.
Mitchell, Kentucky 41017 (“Owner”), and Greenville Riverboat, LLC, a Mississippi
limited liability company, 207 Grandview Drive, Ft. Mitchell, Kentucky 41017
(“Charterer”).

 

Owner lets, and Charterer charters and takes for hire, the Lighthouse Riverboat,
Hull No. 310 (“Vessel”), subject to the following terms, conditions, and
agreements:

 

SECTION ONE

 

CONDITION OF THE VESSEL

 

The Vessel is a newly constructed riverboat of length overall of 210 feet, beam
of 60 feet, mean draft of six feet, with a capacity of at least 1400 persons.
Charterer represents to Owner that the Vessel has been examined by Charterer and
found to be seaworthy and otherwise in good condition with all appropriate or
required equipment. Acceptance or use of the Vessel by Charterer will be deemed
to be an acknowledgement that the Vessel is seaworthy, in good condition, and
fit for Charterer’s purposes. Charterer represents to Owner that the Vessel is
of a size, design, and capacity suitable for Charterer’s use.

 

SECTION TWO

 

TERM AND RENT

 

The term of this agreement is nine (9) years commencing on the date hereof and
ending January 19, 2004. Notwithstanding the foregoing, if Charterer obtains a
suitable replacement riverboat for the Vessel (the “Replacement Vessel”), this
agreement will terminate upon written notice by Charterer to Owner. If Charterer
obtains a Replacement Vessel and acquires new gaming equipment rather than
relocating the gaming equipment from the Vessel to the Replacement Vessel, the
Owner will purchase the gaming equipment on the Vessel on the same terms as
would be negotiated in an arm’s length transaction.

 

No rent shall be payable hereunder from the date hereof through January 19,
1997. Thereafter, monthly rent shall be payable in advance on the 20th day of
each month, beginning January 20, 1997, in an amount necessary to amortize a $5
million loan in equal monthly installments over a period of seven years with
interest at the prime rate in effect on January 20, 1997. Charterer shall also
pay to Owner all applicable sales and use

 

1

--------------------------------------------------------------------------------


 

taxes, monthly, in advance on or before the 20th day of each month, beginning
January 20, 1997.

 

Charterer’s liability for payment of rent shall not be abated or suspended for
any loss or damage to the Vessel or during any month or fraction of a month in
which the Vessel is unavailable for service because of periodic inspection and
overhaul or during periods in which the Vessel is laid up for maintenance or
repairs.

 

SECTION THREE

 

SECURITY DEPOSIT

 

Charterer shall deposit with Owner as security the sum of One Hundred Thousand
Dollars ($100,000.00), and Charterer agrees that this deposit shall be security
for performance of Charterer’s obligations under this agreement. At Owner’s
option, this sum may be applied to satisfy any obligation of Charterer that may
be in default, but neither the making of this deposit nor its use by Owner shall
excuse Charterer from performance of any such obligation. Any portion of such
deposit that has not been so applied by Owner shall be returned to Charterer at
the termination of this agreement.

 

SECTION FOUR

 

LOCATION OF VESSEL

 

The Vessel will be temporarily berthed at Leevac Shipyards in Jennings,
Louisiana. Thereafter, the Vessel shall be permanently berthed at 201 N.
Lakefront Drive in the City of Greenville, County of Washington, State of
Mississippi. Charterer shall pay all costs and expenses associated with
relocating the Vessel. Charterer shall not remove the Vessel from or make any
changes in the permanent berthing of the Vessel without the Owner’s prior
written consent. Except for relocating the Vessel as provided above, Charterer
shall not cruise or navigate the Vessel on any waterway, it being understood
that the Vessel is intended for use in the same manner as would a stationary
barge.

 

SECTION FIVE

 

USE AND OPERATION OF THE VESSEL

 

This agreement is and shall be considered a demise charter. Owner retains no
control, possession, or command whatsoever of the Vessel during the term of this
agreement, and Charterer shall have exclusive possession, control, and command
of the Vessel during the term of this agreement, subject only to the express
restrictions of this agreement.

 

2

--------------------------------------------------------------------------------


 

The Vessel shall be used only for gaming in accordance with applicable law and
for the sale of food and beverages.

 

Charterer represents to Owner that Charterer understands fully, and is
experienced in, the use of the equipment provided on the Vessel. Charterer
further represents to Owner that Charterer will not permit any person to operate
any of the equipment on the Vessel while under the influence of alcohol or
narcotics.

 

Charterer shall not use, and Charterer shall prevent the use of, the Vessel (i)
in violation of any federal, state or local statute, law, ordinance, rule or
regulation; (ii) in any dangerous, hazardous, or illegal manner; and (iii) in
any manner or for any purpose that would cause the insurance required by this
Agreement to be suspended, cancelled, inapplicable, or increased in cost.

 

SECTION SIX

 

MAINTENANCE AND INSPECTION

 

At its expense, Charterer shall keep the Vessel in good operating condition and
repair for use as a cruising vessel and shall provide and pay for all necessary
and appropriate periodic inspections, maintenance, repairs, service and
overhauls of the Vessel. Charterer shall bear the expense of all replacement
parts, repairs, additions, and improvements to the Vessel and all of the same
shall become the property of the Owner and part of the Vessel.

 

To ascertain the condition of the Vessel and to satisfy Owner that the Vessel is
being properly repaired and maintained in accordance with this agreement, Owner
and the authorized agents of Owner shall have the right at any reasonable time
to inspect or survey the Vessel at Owner’s expense. In connection with such
inspection, Charterer shall permit Owner to inspect the Vessel’s logs and
records, and shall furnish Owner with full information regarding any accidents
or damage to the Vessel. Such inspections shall not unreasonably interfere with
Charterer’s use of the Vessel.

 

SECTION SEVEN

 

LIABILITY FOR LOSS OR DAMAGE

 

Charterer assumes all risk of loss of and damage to the Vessel from any cause.
In the event of loss or damage to the Vessel, Charterer, at the option of Owner,
shall:

 

a. Place the Vessel in good repair; or

 

3

--------------------------------------------------------------------------------


 

b. Surrender the Vessel to Owner and pay the second lowest of three shipyard
repair estimates obtained by Owner; or

 

c. If the Vessel is lost, pay Owner in cash the current replacement value of the
Vessel, whereupon this agreement shall terminate.

 

Obligations of Charterer established in this section shall be abated to the
extent of insurance payments received by Owner.

 

SECTION EIGHT

 

RETURN OF VESSEL

 

On expiration or earlier termination of this agreement, Charterer shall return
the Vessel to Owner by delivering it to such location as Owner shall direct,
free of all liens and encumbrances and in good repair and in the same condition
and with the same equipment as when delivered to Charterer, ordinary wear and
tear resulting from proper use alone excepted.

 

SECTION NINE

 

INSURANCE

 

At its expense, Charterer shall obtain and maintain standard hull insurance
providing full maritime coverage, protection and indemnity insurance, liability
and property damage insurance, and such other insurance in such amounts and with
such coverages as Owner may reasonably determine. Charterer shall secure such
coverage from insurers who are satisfactory to Owner and all policies shall name
Owner as an additional insured and as sole loss payee. At Owner’s option, Owner
shall apply the proceeds of such insurance to repair or replace the Vessel or to
satisfy Charterer’s obligations hereunder. The proceeds of any personal
liability or property damage insurance shall be payable first to Owner to the
extent of its liability, if any, and the balance to Charterer. Charterer hereby
appoints Owner its attorney-in-fact to make claims for, adjust, settle, receive
payment of, and execute and endorse all documents, checks, or drafts for loss or
damage under any such insurance. Such policies shall provide the insurer to
notify Owner in writing not less than thirty days prior to any cancellation of
any such coverage. In the event of such cancellation, at Charterer’s expense
Owner may, but shall not be obligated to, obtain such coverage.

 

Charterer shall furnish to Owner such information as will permit Owner to verify
the insurance coverage required by this Section Nine. Upon request by Owner,
Charterer will deliver to Owner a certificate or other written evidence from the
insurer confirming the terms and conditions of all coverage of the Vessel.

 

4

--------------------------------------------------------------------------------


 

In the event that any insurer gives notice of cancellation of any such
insurance, before the effective date of such cancellation Charterer shall obtain
equivalent coverage from another insurer acceptable to Owner. In the event
Charterer is unable to obtain such coverage before such date, Charterer shall
immediately cease operation and use of the Vessel until such time as such
insurance is in place.

 

In the event of any accident or damage to the Vessel, irrespective of the extent
of such damage, Charterer shall immediately notify Owner. Charterer shall make
and file all necessary and appropriate claims with all insurers and shall fully
cooperate with Owner and all insurers in the defense and investigation of any
and all suits and claims arising therefrom.

 

SECTION TEN

 

TAXES

 

Charterer shall pay or reimburse Owner for all property and other taxes or
assessments levied by any governmental authority on or in respect of the Vessel
or its use during the term of this agreement.

 

SECTION ELEVEN

 

INVENTORIES OF FUEL AND STORES

 

The Vessel shall be delivered to Charterer with fuel and potable water tanks
topped off.

 

Charterer shall return the Vessel to Owner at the expiration of this agreement
with the same fuel and potable water on board, or pay Owner for any shortages at
retail prices.

 

SECTION TWELVE

 

ALTERATIONS

 

Charterer shall make no alterations in or to the Vessel without the prior
written consent of Owner. Any such alterations permitted by Owner shall be at
the sole expense of Charterer and shall be the property of Owner.

 

SECTION THIRTEEN

 

DEFAULTS

 

Charterer shall be in default hereunder if:

 

(i) Charterer fails to pay any rent or other amount due hereunder within ten
days of the due date thereof;

 

5

--------------------------------------------------------------------------------


 

(ii) Charterer fails to perform any other obligation hereunder;

 

(iii) Any insurance required under this agreement is cancelled and Charterer
fails to secure a replacement therefor within ten days after such cancellation;

 

(iv) Any proceedings under any bankruptcy, insolvency, or receivership law are
filed by or against Charterer, and such proceedings, if involuntary, are not
dismissed within sixty days;

 

(v) Charterer makes an assignment for the benefit of creditors or permits or
suffers any distress, attachment, levy or execution against any property of
Charterer; or

 

(vi) The Vessel or any part or portion thereof is lawfully removed from
Charterer’s or its agents’ possession or control pursuant to government
authority. In any such event, Owner at its option and without notice or demand
may cancel this agreement, whereupon all of Charterer’s rights hereunder will
cease; summarily repossess and seize the Vessel, with or without process of law;
or exercise any and all other rights and remedies hereunder or under law or
equity. Charterer expressly authorizes Owner and its agents to summarily
repossess the Vessel and expressly waives all claims arising out of such
repossession. Owner’s exercise of one or more of these rights or remedies shall
not be deemed to be an election of remedies or prejudice Owner from exercising
any other rights or remedies.

 

SECTION FOURTEEN

 

MARITIME LIENS

 

Charterer shall not incur any maritime liens or other encumbrances on the Vessel
other than for salvage, and shall not remove or deface any notice that may be
posted on the Vessel by Owner as evidence of Owner’s interest.

 

SECTION FIFTEEN

 

INDEMNITY

 

Charterer shall indemnify and hold harmless Owner from and against any and all
claims, demands, actions, proceedings, damages, losses, liabilities and
expenses, including reasonable attorney fees, arising from or connected with (i)
any present, future, latent, or other defects, in any form, character, or
condition of the Vessel or any part or portion thereof; (ii) any violation by
Charterer of any provision of this Agreement; (iii) any fines, forfeitures,
penalties, or confiscation of or involving the Vessel; (iv) any damage, loss,
theft, or destruction of the Vessel or any part or portion thereof; (v) the
delivery,

 

6

--------------------------------------------------------------------------------


 

possession, ownership, location, installation, control, maintenance, repair,
return, use, condition or operation of the Vessel; (vi) any acts or omissions of
Charterer or its agents or employees; (vii) any person or property damaged by or
in the Vessel.

 

SECTION SIXTEEN

 

ASSIGNMENT

 

Charterer shall not assign or sublet Charterer’s interest in the Vessel without
the prior written consent of Owner. Owner may assign Owner’s interest under this
agreement by written notice to Charterer.

 

SECTION SEVENTEEN

 

ATTORNEY FEES

 

In the event any action is filed in relation to this agreement, the unsuccessful
party in the action shall pay to the successful party, in addition to all other
sums that either party may be called upon to pay, a reasonable sum for the
successful party’s attorney fees.

 

SECTION EIGHTEEN

 

LIMITATION OF WARRANTY AND REMEDY

 

OWNER HAS NOT MADE AND DOES NOT MAKE ANY REPRESENTATIONS, WARRANTY, OR COVENANT,
EXPRESS OR IMPLIED, WITH RESPECT TO THE CONDITION, QUALITY, DURABILITY, OR
FITNESS OR SUITABILITY OF THE VESSEL FOR CHARTERER’S INTENDED USE OF THE VESSEL.
OWNER WILL NOT BE LIABLE TO CHARTERER FOR ANY LIABILITY, LOSS, OR DAMAGE,
INCLUDING CONSEQUENTIAL DAMAGES, CAUSED OR ALLEGED TO BE CAUSED DIRECTLY OR
INDIRECTLY BY THE VESSEL, BY ANY INADEQUACY OF, OR DEFECT IN, OR ANY INCIDENT IN
CONNECTION WITH, THE VESSEL.

 

In witness whereof, each party has caused this agreement to be executed as of
the date indicated above.

 

 

 

OWNER:

 

 

 

 

 

CARUTHERSVILLE RIVERBOAT ENTERTAINMENT, INC.

 

 

 

 

by:

/s/ William J. Yung

 

 

William J. Yung, President

 

7

--------------------------------------------------------------------------------


 

 

CHARTERER:

 

 

 

GREENVILLE RIVERBOAT, LLC

 

 

 

 

By:

WIMAR TAHOE CORPORATION,
MANAGER

 

 

 

 

 

By:

/s/ William C. Beegle

 

 

 

William C. Beegle
Vice President

 

8

--------------------------------------------------------------------------------